
	
		I
		112th CONGRESS
		2d Session
		H. R. 6304
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Clay (for
			 himself, Mr. Fortenberry,
			 Mr. Serrano, and
			 Mrs. Noem) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the North American bison as the national
		  mammal of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 National Bison Legacy
			 Act.
		2.FindingsCongress finds that—
			(1)bison are
			 considered to be a historical symbol of the United States;
			(2)bison were
			 integrally linked with the economic and spiritual lives of many Indian tribes
			 through trade and sacred ceremonies;
			(3)there are more
			 than 60 Indian tribes participating in the Intertribal Buffalo Council;
			(4)numerous members
			 of Indian tribes—
				(A)are involved in
			 bison restoration on tribal land; and
				(B)have a combined
			 herd on more than 1,000,000 acres of tribal land;
				(5)the Intertribal
			 Buffalo Council is a tribal organization incorporated pursuant to section 17 of
			 the Act of June 18, 1934 (commonly known as Indian Reorganization
			 Act) (25 U.S.C. 477);
			(6)bison play an
			 ecologically important role in modifying and improving the types of grasses
			 found in landscapes to the benefit of grassland ecosystems;
			(7)a
			 bison has been depicted on the official seal of the Department of the Interior
			 almost continuously for 94 years;
			(8)a
			 bison is portrayed on 2 State flags;
			(9)the bison has been
			 adopted by 3 States as the official mammal of those States;
			(10)the buffalo
			 nickel played an important role in modernizing the currency of the United
			 States;
			(11)several sports
			 teams have the bison as a mascot, which highlights the iconic significance of
			 bison in the United States;
			(12)on December 8,
			 1905, William Hornaday, Theodore Roosevelt, and others formed the American
			 Bison Society in response to the near extinction of bison in the United
			 States;
			(13)on October 11,
			 1907, the American Bison Society sent 15 bison to the first big game refuge in
			 the United States, which was known as the Wichita Reserve Bison
			 Refuge;
			(14)in 2005, the
			 American Bison Society was reestablished, bringing together bison ranchers,
			 managers from Indian tribes, Federal and State agencies, conservation
			 organizations, and natural and social scientists from the United States,
			 Canada, and Mexico to create a vision for the North American bison in the 21st
			 century;
			(15)bison hold
			 significant economic value for private producers and rural communities;
			(16)as of 2007, the
			 United States had 4,499 bison producers creating jobs and providing a
			 sustainable and healthy meat source contributing to the food security of the
			 United States;
			(17)there are bison
			 herds in National Wildlife Refuges and National Parks; and
			(18)members of Indian
			 tribes, bison producers, conservationists, sportsmen, educators, and other
			 public and private partners have committed to spearheading a national
			 celebration of the North American bison, to be held annually on the first
			 Thursday of November.
			3.Designation of
			 the North American bison as the National mammalThe mammal commonly known as the North
			 American bison is designated as the national mammal of the United
			 States.
		
